April 8, 1924. The opinion of the Court was delivered by
The agreed "Case" states:
This action was commenced by H.R. Phillips, plaintiff, against Seaboard Air Line Railway Company, defendant, in the Court of Common Pleas for Marion County on August 17, 1921, to recover actual and punitive damages for alleged personal injury. In due time the defendant answered and the case came on for trial at the Fall, 1922, term of the Court of Common Pleas for Marion County. At the close of the testimony, the defendant made a motion for a directed verdict as to punitive damages, and also for a directed verdict generally on the grounds hereinafter set forth in the record. The presiding Judge granted the motion as to punitive damages, but refused to direct a verdict generally, and submitted the question of actual damages to the jury. The jury, having been charged by the Court, rendered a verdict for the plaintiff for $250.00. Within due time both parties to the cause gave notice of intention to appeal to the Supreme Court, and the cause now comes to this Court on exceptions by both parties."
At the hearing before this Court the attorney for the defendant respondent announced that he withdrew and abandoned the exceptions made by the Seaboard Air Line Railway Company.
The exceptions of plaintiff appellant, eight in number, complain of error on the part of his Honor in directing a verdict as to punitive damages; in his charge to the jury; and in his construction of the contract between the railroad company and the telegraph company.
These exceptions are sustained. There was ample evidence to go to the jury as to punitive damages. The contract between railway and telegraph company *Page 543 
was unknown to the public, not being of record in the proper office, and also the railway is not permitted to farm out to another its plain duty to keep its crossing clear and unobstructed for the use of the public where a public road crosses the railroad; this is a nonassignable duty on the part of the railroad. In addition there was ample proof sufficient to submit to the jury whether there was not an unreasonable delay on the part of the railroad in removing a dangerous obstruction where the public road crossed the railroad, and this issue should have been submitted to the jury for their determination as to whether punitive damages should be awarded.
The exceptions are sustained and a new trial granted.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.